                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


DENNIS PATRICK BIRD, JR.,

                     Petitioner,                  Case Number: 2:16-CV-12973
                                                  HONORABLE VICTORIA A. ROBERTS
v.

PAUL KLEE,

                     Respondent.
                                           /

         OPINION AND ORDER DENYING PETITION FOR WRIT OF
     HABEAS CORPUS AND DENYING CERTIFICATE OF APPEALABILITY

       Petitioner Dennis Patrick Byrd, Jr., a prisoner in the custody of the Michigan

Department of Corrections, filed a petition for a writ of habeas corpus under 28 U.S.C. §

2254. Petitioner challenges his convictions for four counts of first-degree criminal sexual

conduct and one count of second-degree criminal sexual conduct. Respondent argues that

the petition should be denied because several claims are procedurally defaulted, and all of

the claims are without merit.

       The Court denies the petition.

I.     Background

       Petitioner was charged in three separate cases filed in Kent County Circuit Court

with sexually assaulting his two daughters and a niece. The cases were joined for one

trial. The Michigan Court of Appeals summarized the testimony presented at trial:

       In LC No. 11-007338-FC, the victim [Petitioner’s niece, T.P.] testified that
       when she was 14 years old, defendant rubbed her legs, pulled her pants
       down, and rubbed his penis up and down the outer lips of her vagina. In LC
       No. 11-007445-FC, the victim [Petitioner’s daughter, D.B.] testified that
       when she was 12 years old, defendant put his penis into her vagina. She
       testified that when she turned 13, defendant put his mouth on her vagina. In
       LC No. 11–010105–FC, the victim [Petitioner’s daughter, V.B.] testified
       that when she was less than 13 years old, defendant attempted to put his
       penis in her vagina and managed to put his penis “beyond the lips” and “in
       the crevice,” but she told defendant to stop because it hurt. The victim
       further testified that defendant put his mouth and tongue on the outer lips of
       her vagina.

People v. Bird, No. 312874, 2013 WL 6480928, *1 (Mich. Ct. App. Dec. 10, 2013).

       Petitioner was convicted by a Kent County Circuit Court of second-degree

criminal sexual conduct (CSC), Mich. Comp. Laws § 750.520c(1)(b)(ii), as to victim

T.P.; two counts of first-degree CSC, Mich. Comp. Laws § 750.520b(1)(a) and Mich.

Comp. Laws § 750.520b(1)(b)(ii), as to victim D.B.; and two counts of first-degree CSC,

Mich. Comp. Laws § 750.520b(1)(a), as to victim V.B. The trial court sentenced

defendant to 5 to 15 years for second-degree CSC, consecutive terms of 25 to 75 years

and 20 to 60 years for two counts of first-degree CSC in the case involving D.B., and to

15 to 60 years for each first-degree CSC conviction in the case involving V.B.

       Petitioner filed an appeal of right in the Michigan Court of Appeals, raising these

claims: (i) insufficient evidence supported Petitioner’s convictions; (ii) Brady violation;

and (iii) ineffective assistance of counsel. The Michigan Court of Appeals affirmed

Petitioner’s convictions. People v. Bird, No. 312874, 2013 WL 6480928, *1 (Mich. Ct.

App. Dec. 10, 2013). The Michigan Supreme Court denied leave to appeal. People v.

Bird, 496 Mich. 860 (2014).

                                              2
       Petitioner filed a motion for relief from judgment in the trial court, raising these

claims: (i) Brady violation; (ii) prosecutor knowingly elicited false testimony; and (iii)

cause and prejudice established. The trial court denied the motion. See 4/21/2015 Order,

ECF No. 14-12. The Michigan Court of Appeals denied Petitioner’s application for leave

to appeal, People v. Bird, No. 327432 (Mich. Ct. App. Aug. 27, 2015), as did the

Michigan Supreme Court, People v. Bird, 499 Mich. 983 (Mich. 2016).

       Petitioner later filed a petition for a writ of habeas corpus in the trial court. He

argued that the trial court lacked jurisdiction over him because the warrant and complaint

were issued without probable cause. The trial court denied the petition. See Bird v. Gus

Harrison Correctional Facility, No. 335468, 2017 WL 4518752 (Mich. Ct. App. Oct. 10,

2017). Petitioner filed a motion for relief from judgment which the trial court treated as a

motion for reconsideration of its denial of his petition and denied the motion. See id. The

Michigan Court of Appeals affirmed the trial court’s decision. Id.

       Petitioner then filed this habeas corpus petition. He raises these claims:

       I.     Was there sufficient evidence proven by the prosecution beyond a
              reasonable doubt that the [petitioner] was guilty of two counts of criminal
              sexual conduct first degree as to [D.B.] and [V.B.], and one count of
              criminal sexual conduct second degree as to [T.P.]?

       II.    Did the prosecutor violate Petitioner’s due process rights by failing to
              disclose exculpatory information favorable to the defendant that would have
              created a reasonable probability of a different outcome?

       III.   Defense trial counsel was constitutionally ineffective for failing to object to
              the detective in charge of the case improperly giving opinion testimony on
              Petitioner’s guilt and for failing to cross examine witness.


                                               3
       IV.    The prosecutor violated Petitioner’s state and federal constitutional rights to
              due process by failing to disclose exculpatory or impeachment evidence
              which could have been favorable to his defense.

       V.     Petitioner was denied his state and federal constitutional right to a fair trial
              and due process where the prosecution knowingly elicited and used false
              testimony in order to secure the conviction.

       VI.    Petitioner satisfies the cause and prejudice standard set forth in 6.508(D) in
              each of the above arguments by showing constitutionally ineffective
              assistance of both trial and appellate counsel, in violation of the sixth
              amendment right to effective assistance of counsel and fourteenth
              amendment due process clause.

                                        II. Standard

       28 U.S.C. § 2254(d) provides:

       An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to
       any claim that was adjudicated on the merits in State court proceedings
       unless the adjudication of the claim –

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the
       Supreme Court of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination
       of the facts in light of the evidence presented in the State court proceedings.

28 U.S.C. § 2254(d).

       “A state court’s decision is ‘contrary to’ ... clearly established law if it ‘applies a

rule that contradicts the governing law set forth in [Supreme Court cases]’ or if it

‘confronts a set of facts that are materially indistinguishable from a decision of [the

Supreme] Court and nevertheless arrives at a result different from [this] precedent.’”

Mitchell v. Esparza, 540 U.S. 12, 15-16 (per curiam) (quoting Williams v. Taylor, 529

                                               4
U.S. 362, 405-06 (2000)). “[T]he ‘unreasonable application’ prong of the statute permits a

federal habeas court to ‘grant the writ if the state court identifies the correct governing

legal principle from [the Supreme] Court but unreasonably applies that principle to the

facts’ of petitioner’s case.” Wiggins v. Smith, 539 U.S. 510, 520 (2003) (quoting

Williams, 529 U.S. at 413).

       For a state court’s application of Supreme Court precedent to be “‘unreasonable,’

the state court’s decision must have been more than incorrect or erroneous. The state

court’s application must have been ‘objectively unreasonable.’” Id. at 520-21 (citations

omitted). “A state court’s determination that a claim lacks merit precludes federal habeas

relief so long as ‘fairminded jurists could disagree’ on the correctness of the state court’s

decision.” Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004)).

       Section 2254(d)(1) limits a federal habeas court’s review to a determination of

whether the state court’s decision comports with clearly established federal law as

determined by the Supreme Court at the time the state court renders its decision. See

Williams, 529 U.S. at 412. Section 2254(d) “does not require citation of [Supreme Court]

cases – indeed, it does not even require awareness of [Supreme Court] cases, so long as

neither the reasoning nor the result of the state-court decision contradicts them.” Early v.

Packer, 537 U.S. 3, 8 (2002). “[W]hile the principles of “clearly established law” are to

be determined solely by resort to Supreme Court rulings, the decisions of lower federal

courts may be instructive in assessing the reasonableness of a state court’s resolution of

                                              5
an issue.” Stewart v. Erwin, 503 F.3d 488, 493 (6th Cir. 2007), citing Williams v.

Bowersox, 340 F.3d 667, 671 (8th Cir.2003).

       Lastly, a federal habeas court must presume the correctness of state court factual

determinations. See 28 U.S.C. § 2254(e)(1). A petitioner may rebut this presumption

only with clear and convincing evidence. Warren v. Smith, 161 F.3d 358, 360-61 (6th

Cir. 1998).

                                      III. Discussion

                              A. Sufficiency of the Evidence

       Petitioner seeks habeas relief on the ground that the prosecution presented

insufficient evidence to sustain his convictions. He argues the evidence was insufficient

because no physical evidence supported the allegations of sexual assault and because

D.B. and V.B. initially denied the assaults occurred.

       “[T]he Due Process Clause protects the accused against conviction except upon

proof beyond a reasonable doubt of every fact necessary to constitute the crime with

which he is charged.” In re Winship, 397 U.S. 358, 364 (1970). On habeas review, “[t]wo

layers of deference apply to ... claims challenging evidentiary sufficiency.” McGuire v.

Ohio, 619 F.3d 623, 631 (6th Cir. 2010) (citing Brown v. Konteh, 567 F.3d 191, 204-05

(6th Cir. 2009)). First, the Court “must determine whether, viewing the trial testimony

and exhibits in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Brown, 567

F.3d at 205 (citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)). Second, if the Court

                                              6
were “to conclude that a rational trier of fact could not have found a petitioner guilty

beyond a reasonable doubt, on habeas review, [the Court] must still defer to the state

appellate court’s sufficiency determination as long as it is not unreasonable.” Id.

       A person is guilty of first-degree criminal sexual conduct under Michigan law,

when the person “engages in sexual penetration with another person,” and the “other

person is under 13 years of age.” Bird, 2013 WL 6480928 at *2 A person is also guilty

of first-degree CSC when the “other person is at least 13 but less than 16 years of age,”

and “the actor is related to the victim by blood or affinity to the fourth degree.” Id. (citing

Mich. Comp. Laws § 750.520b(1)(b)(ii)). Sexual penetration includes “sexual

intercourse, cunnilingus, fellatio, anal intercourse, or any other intrusion, however slight,

of any part of a person's body or of any object into the genital or anal openings of another

person’s body ...” Id. (citing Mich. Comp. Laws § 720.520a®).

       Under Mich. Comp. Laws § 750.520c(1)(b)(ii) a person is guilty of second-degree

criminal sexual conduct when he “engages in sexual contact” with a person, “[t]hat other

person is at least 13 but less than 16 years of age,” and “[t]he actor is related by blood or

affinity to the fourth degree to the victim.” Bird, 2013 WL 6480928 at *1. Sexual

conduct is defined as “the intentional touching of the victim's or actor’s intimate parts ...

if that intentional touching can reasonably be construed as being for the purpose of sexual

arousal or gratification, done for a sexual purpose, or in a sexual manner.” Id. (citing

Mich. Comp. Laws § 720.520a(q)).

       The Michigan Court of Appeals held the prosecutor presented sufficient evidence

                                              7
for a jury to find Petitioner guilty beyond a reasonable doubt with respect to all three

victims. The Michigan Court of Appeals relied on the testimony of each of the victims

which, if believed, established each of the elements of the charged crimes.

       Petitioner argues that the Michigan Court of Appeals’ decision is unreasonable

because a doctor who examined the victims found no physical evidence of sexual assault

and because two of the victims initially denied the assaults. First, the absence of physical

evidence does not render the convictions invalid. The Court will not “re-evaluate the

credibility of witnesses” on habeas review. Brown, 567 F.3d at 205. The jury obviously

found the victims credible and the victims’ testimony, by itself, is constitutionally

sufficient to sustain a conviction. Tucker v. Prelesnik, 541 F.3d 652, 658-59 (6th Cir.

2008). In addition, although Dr. Cheryl Tamburello (testifying as an expert in the

physical manifestations of child sexual abuse) did not find any physical manifestations of

child sexual abuse in T.P. or D.B., she also explained that physical manifestations are

usually not evident. Finally, D.B. and V.B. each explained initially denying any abuse

occurred because they feared their father.

       The evidence relied upon by the Michigan Court of Appeals supports its decision

on the sufficiency of the evidence. According the state court’s findings of fact a

presumption of correctness and reviewing the trial testimony as a whole, this Court

concludes that the Michigan Court of Appeals’ decision that sufficient evidence was

presented to sustain the convictions did not “result[] in a decision that . . . involved an

unreasonable application of, clearly established Federal law, as determined by the

                                               8
Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). Habeas corpus relief is

denied.

                    B. Alleged Brady Violations (Claims II and IV)

       Petitioner next claims that the prosecutor failed to disclose letters he wrote to his

daughters from jail, two police reports, and videotaped interviews of two witnesses in

violation of Brady v. Maryland, 373 U.S. 83 (1963).1

       In Brady v. Maryland, 373 U.S. 83, 87 (1967) the Supreme Court held that

“suppression by the prosecution of evidence favorable to an accused ... violates due

process where the evidence is material, either to guilt or to punishment, irrespective of the

good faith or bad faith of the prosecution.” To demonstrate a Brady violation, (1) “[t]he

evidence at issue must be favorable to the accused, either because it is exculpatory, or

because it is impeaching;” (2) “that evidence must have been suppressed by the State,

either willfully or inadvertently;” and (3) “prejudice must have ensued.” Strickler v.

Greene, 527 U.S. 263, 281-82 (1999).

       First, Petitioner alleges that the prosecution failed to disclose several letters he



       1
         Respondent argues that portions of this claim and several other claims are
procedurally defaulted. “[F]ederal courts are not required to address a procedural-default
issue before deciding against the petitioner on the merits.” Hudson v. Jones, 351 F.3d
212, 215 (6th Cir. 2003), citing Lambrix v. Singletary, 520 U.S. 518, 525 (1997).
“Judicial economy might counsel giving the [other] question priority, for example, if it
were easily resolvable against the habeas petitioner, whereas the procedural-bar issue
involved complicated issues of state law.” Lambrix, 520 U.S. at 525. In this case, the
Court finds that the interests of judicial economy are best served by addressing the merits
of Petitioner’s claims.

                                               9
wrote to his daughters from jail. Two letters written to his daughters were admitted a

trial. Petitioner argues that the additional letters could have been used to undercut the

prosecution’s theory that he tried to cover up the abuse and to impeach the victims’

testimony. The Michigan Court of Appeals held that Petitioner failed to provide a factual

basis for his claim. The court of appeals held: “Nothing in the record establishes that the

evidence was favorable to defendant, that defendant did not possess the letters ..., that

defendant could not have obtained the evidence himself with any reasonable diligence, or

that the prosecution suppressed the ... letters.” Bird, 2013 WL 6480928 at *2.

       Petitioner’s first Brady claim fails. Petitioner does not show that the letters were

favorable to the defense. The letters were not part of the record before the Michigan

Court of Appeals, but Petitioner attaches them to his petition. See Pet. Exs. XX & VV,

ECF No. 1, Pg. ID 22-33.

       The Court need not decide whether these letters may be considered on habeas

review because even if they are properly before the Court, Petitioner fails to state a Brady

claim. The letters are not exculpatory. In the letters, Petitioner admits to mental health

difficulties over four to five years, apologizes for “doing bad things”, and asks his

daughters to change their stories. (See ECF No. 1, Pg. ID 26) The letters are not

markedly different in substance or tone from the letters admitted at trial. In addition,

there is no evidence that the prosecution suppressed the letters or that Petitioner could not

have obtained them. The Michigan Court of Appeals did not unreasonably apply Brady

in denying this claim.

                                             10
         Petitioner’s claim regarding the police reports and videotaped interviews is

similarly meritless. His argument is vague and confusing. Petitioner fails to specify what

the reports and interviews may have contained or how the information was material or

exculpatory. Before trial commenced, the trial court discussed videotaped interviews and

noted that the tapes were in the courtroom and available for the defense to review. There

is no indication on the record that the tapes omitted any requested, relevant interviews or

that the defense was not provided an opportunity to review them. Without more, the

Court cannot conclude that the state courts unreasonably applied Brady in denying this

claim.

         C.     Ineffective Assistance of Trial Counsel (Claim III)

         In his third claim, Petitioner argues that trial counsel was ineffective in failing to:

(i) object to the prosecutor’s comments regarding sexual abuse of Petitioner’s son, (ii)

object to improper opinion testimony, and (iii) cross-examine a witness.

         An ineffective assistance of counsel claim has two components. Strickland v.

Washington, 466 U.S. 668 (1984). A petitioner must show that counsel’s performance

was deficient and that the deficiency prejudiced the defense. Id. at 687. To establish

deficient representation, a petitioner must demonstrate that counsel’s representation “fell

below an objective standard of reasonableness.” Id. at 688. In order to establish

prejudice, a petitioner must show that, but for the constitutionally deficient representation,

there is a “reasonable probability” that the outcome of the proceeding would have been

different. Id. at 694.

                                                11
       First, Petitioner argues that counsel should have objected to the prosecutor’s

statement that Petitioner’s ex-wife knew the allegations against Petitioner were true

because she already pleaded guilty to abusing their son, Z.B. The prosecutor made this

statement outside the presence of the jury. (See 8/29/2012 Tr. at 48-49) Defense counsel

was not ineffective in failing to object to a statement made outside the jury’s presence.

       Next, Petitioner argues that counsel was ineffective in failing to object when

Detective David Schmuker gave an opinion on Petitioner’s guilt. Detective Schmuker

testified that he had a “strong suspicion” that Petitioner’s daughter “could be being

abused.” 8/29/2012 Tr. at 104. The Michigan Court of Appeals held that counsel was not

ineffective in failing to object to this testimony because the detective was testifying

“regarding the events that led to defendant’s arrest and did not express an opinion

regarding the guilt of defendant.” Bird, 2013 WL 6480928 at *3. This was a reasonable

application of Strickland. Detective Schmuker’s testimony, considered in context,

explained the course and development of the police investigation. A suspicion of illegal

activity is an impetus for police investigation. Detective Schmuker’s testimony that the

suspicion in this case led to further investigation was not improper. Counsel, therefore,

was not ineffective for failing to object.

       Finally, Petitioner argues that counsel was ineffective in failing to cross-examine

Detective Schmuker. The Michigan Court of Appeals held that counsel’s decision not to

cross-examine Detective Schmuker was reasonable trial strategy because Petitioner failed

to show any benefit from prolonging the damaging testimony. Bird, 2013 WL 6480928 at

                                             12
*3. Petitioner fails to identify a specific line of cross-examination defense counsel should

have pursued. Instead, he makes a conclusory claim that counsel should have done more.

This claim is insufficient to show that the state court’s conclusion was contrary to or an

unreasonable application of Strickland. Habeas review is denied on this claim.

       D.     Prosecutorial Misconduct (Claim V)

       Next, Petitioner claims that the prosecutor committed misconduct by knowingly

presenting perjured testimony. He argues that Detective Schmuker falsified a police

report and that D.B., V.B., and Michelle Rae (Petitioner’s ex-wife) perjured themselves at

trial by implicating Petitioner.

       The “deliberate deception of a court and jurors by the presentation of known false

evidence is incompatible with rudimentary demands of justice.” Giglio v. United States,

405 U.S. 150, 153 (1972) (citations and internal quotations omitted). This rule applies to

both the solicitation of false testimony and the knowing acquiescence in false testimony.

Napue v. Illinois, 360 U.S. 264, 269 (1959). In order to prove this claim, a defendant

must show that (1) the evidence the prosecution presented was false; (2) the prosecution

knew it was false; and (3) the false evidence was material. United States v. Hawkins, 969

F.2d 169, 175 (6th Cir.1992). Petitioner fails to satisfy any of these requirements.

       Petitioner fails to substantiate his claim that Detective Schmuker falsified a police

report with any evidence other than Petitioner’s own allegations. Petitioner rests his

argument on inconsistencies in D.B., V.B., and Michelle Rae’s testimony.

       Petitioner highlights certain inconsistencies in prosecution witnesses’ testimony,

                                             13
but fails to demonstrate that any of the testimony was false. For example, D.B. testified

that she originally told police that Petitioner was not assaulting her. At trial, she

explained that she denied the assault because she feared Petitioner. It was up to the jury

to determine D.B.’s credibility (and the credibility of all witnesses). A prosecutor is not

required to ensure that prosecution witnesses’ testimony be free from all confusion,

inconsistency, and uncertainty. The Michigan Court of Appeals’ decision denying this

claim was not an unreasonable application of Supreme Court precedent.

       E.     Ineffective Assistance of Appellate Counsel (Claim VI)

       Petitioner claims that his appellate attorney was ineffective in failing to raise on

direct appeal the claims raised in this habeas petition. A petitioner does not have a

constitutional right to have appellate counsel raise every non-frivolous issue on appeal.

Jones v. Barnes, 463 U.S. 745, 754 (1983). Strategic and tactical choices regarding

which issues to pursue on appeal are “properly left to the sound professional judgment of

counsel.” United States v. Perry, 908 F.2d 56, 59 (6th Cir. 1990).

       The claims raised in this petition and on collateral review in state court are

meritless. Appellate counsel need not raise non-meritorious claims on appeal.

Shaneberger v. Jones, 615 F.3d 448, 452 (6th Cir. 2010) (citing Greer v. Mitchell, 264

F.3d 663, 676 (6th Cir. 2001)). Accordingly, the Court will deny habeas corpus relief on

this claim.

       F.     Petitioner’s Motion to Amend

       Also pending before the Court is Petitioner’s motion to amend the petition, filed

                                              14
over two years after he filed the original petition. Petitioner seeks to amend the petition

to raise the following claims: (i) right to due process violated when Petitioner was not

present at the preliminary hearing or circuit court arraignment; (ii) the trial court abused

its discretion in imposing consecutive sentences; (iii) counsel was ineffective in failing to

investigate and file pre-trial motions to quash and to dismiss; and (iv) counsel was

ineffective for failing to establish Petitioner’s actual innocence.

       Federal Rule of Civil Procedure 15 allows amendments with leave of court at any

time during a proceeding. See Mayle v. Felix, 545 U.S. 644, 654–55 (2005). In

determining whether to grant leave to amend, a court should consider “‘[u]ndue delay in

filing, lack of notice to the opposing party, bad faith by the moving party, repeated failure

to cure deficiencies by previous amendments, undue prejudice to the opposing party, and

futility of amendment.’” Coe v. Bell, 161 F.3d 320, 341 (6th Cir. 1998) (quoting Brooks

v. Celeste, 39 F.3d 125, 130 (6th Cir. 1994)). Under this liberal standard, a party’s delay

in seeking amendment is not a sufficient reason standing alone to deny a motion to

amend. Coe, 161 F.3d at 341-42.

       The claims Petitioner seeks to add by amendment are unexhausted. No state court

remedy is available to Petitioner to exhaust these claims because he already filed a motion

for relief from judgment in the state trial court and does not argue that the claims fall

within the narrow exception to the prohibition against filing successive motions for relief

from judgment in state court. Petitioner may, therefore, present these claims on federal

habeas review only if he shows cause to excuse the default and actual prejudice or actual

                                              15
innocence. Hannah v. Conley, 49 F.3d 1193, 1195-96 (6th Cir. 1995).

       To the extent Petitioner asserts ineffective assistance of appellate counsel as cause

to excuse the procedural default of these claims, the Court denies this claim. Ineffective

assistance of appellate counsel does not excuse the failure to present a claim on collateral

review in state court. Id. at 1196. Petitioner fails to offer any new evidence to show his actual

innocence.

       Because these claims are procedurally defaulted, it would be futile to allow Petitioner to

amend his petition to add these defaulted claims and the motion will be denied. See Wiedbrauk

v. Lavigne, 174 Fed. App’x 993, 1001 (6th Cir.2006).

                                 IV. Certificate of Appealability

       Federal Rule of Appellate Procedure 22 provides that an appeal may not proceed unless a

certificate of appealability (“COA”) is issued under 28 U.S.C. § 2253. A COA may be issued

“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U .S.C. § 2253(c)(2). A petitioner must show “that reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (citation omitted).

       The Court concludes that reasonable jurists would not debate the conclusion that the

petition fails to state a claim upon which habeas corpus relief should be granted. Therefore, the

Court denies a certificate of appealability.

                                          V. Conclusion

       The petition for a writ of habeas corpus and a certificate of appealability are DENIED

                                                16
and the matter is DISMISSED WITH PREJUDICE.

      Petitioner’s motion to amend (ECF No. 16) is DENIED.

      SO ORDERED.

                                        s/ Victoria A. Roberts
                                        VICTORIA A. ROBERTS
                                        UNITED STATES DISTRICT JUDGE
DATE: 9/16/19




                                          17
